Exhibit 10.4

 

EXECUTION VERSION

 

THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES THAT MAY BE PURCHASED
HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE.  THIS COMMON STOCK PURCHASE WARRANT HAS BEEN
ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION, AND THIS
COMMON STOCK PURCHASE WARRANT AND THE SHARES THAT MAY BE PURCHASED HEREUNDER
MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AND REGISTRATION OR QUALIFICATION
UNDER APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL THAT THE
PROPOSED TRANSACTION DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AND APPLICABLE
STATE SECURITIES LAWS.

 

KALA PHARMACEUTICALS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Date of Issuance: October 1, 2018

Certificate No. 2018-1

 

THIS IS TO CERTIFY that ATHYRIUM OPPORTUNITIES III ACQUISITION LP, a Delaware
limited partnership, and its permitted transferees, successors and permitted
assigns (the “Holder”), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, is entitled to purchase from KALA
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), at the price of
$12.18456 per share (the “Exercise Price”), at any time after the date hereof
(the “Commencement Date”) and expiring on October 1, 2025 (the “Expiration
Date”), 270,835 shares of the fully paid and non-assessable common stock, par
value $0.001 per share (“Common Stock”), of the Company (as such number may be
adjusted as provided herein).  The 270,835 shares of Common Stock which may be
purchased pursuant to this Warrant are referred to herein as the “Aggregate
Number”.  This common stock purchase warrant (this “Warrant”) is issued under
and pursuant to that certain Credit Agreement by and among the Company, the
Holder, as Administrative Agent, and the other parties thereto from time to
time, dated as of October 1, 2018 (as amended, modified or supplemented from
time to time, the “Credit Agreement”).

 

The Aggregate Number and Exercise Price set forth above shall also be adjusted
under certain conditions specified in Section 5 of this Warrant.  Capitalized
terms used herein shall have the meanings ascribed to such terms in Section 12
hereof, unless otherwise defined herein.

 

SECTION 1.        The Warrant; Transfer and Exchange.

 

(a)           The Warrant.  This Warrant and the rights and privileges of the
Holder hereunder may be exercised by the Holder in whole or in part as provided
herein, shall survive any termination of the Credit Agreement, and, as more
fully set forth in Sections 1(b) and 7 hereof, may, subject to the terms of this
Warrant, be transferred by the Holder to any other Person or

 

--------------------------------------------------------------------------------


 

Persons who meet the requirements set forth herein and therein at any time or
from time to time, in whole or in part, regardless of whether the Holder retains
any or all rights under the Credit Agreement.

 

(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company and, subject to Section 7
hereof, from time to time thereafter shall reflect the transfer of this Warrant
on such register when surrendered for transfer in accordance with the terms
hereof and properly endorsed, accompanied by appropriate instructions, and
further accompanied by payment in cash or by check, bank draft or money order
payable to the order of the Company, in United States currency, of an amount
equal to any stamp or other tax or governmental charge or fee required to be
paid in connection with the transfer thereof.  Upon any such transfer, a new
warrant or warrants shall be issued to the transferee and the Holder (in the
event this Warrant is only partially transferred) and the surrendered warrant
shall be canceled.  This Warrant may be exchanged at the option of the Holder,
when surrendered at the Principal Office of the Company, for another warrant or
other warrants of like tenor and representing in the aggregate the right to
purchase a like number of shares of Common Stock. Any attempt to transfer this
Warrant in violation of the provisions of this Section 1(b) shall be null and
void and the Company shall not register or effect any such transfer.

 

SECTION 2.        Exercise.

 

(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Company’s Principal Office, together with the Notice of
Exercise, in the form attached hereto as Exhibit A and made a part hereof (the
“Notice of Exercise”), duly executed, and payment of the Exercise Price per
share for each share purchased, as specified in the Notice of Exercise.  The
aggregate Exercise Price (the “Aggregate Exercise Price”) to be paid for the
shares to be purchased (the “Exercise Amount”) shall equal the product of
(i) the Exercise Amount multiplied by (ii) the Exercise Price.  If the
Expiration Date is not a Business Day, then this Warrant may be exercised on the
next succeeding Business Day.

 

(b)           Payment of the Aggregate Exercise Price.  Payment of the Aggregate
Exercise Price shall be made to the Company in cash or other immediately
available funds or as provided in Section 2(c), or a combination thereof.  In
the case of payment of all or a portion of the Aggregate Exercise Price pursuant
to Section 2(c), the direction by the Holder to make a “Cashless Exercise” shall
serve as accompanying payment for that portion of the Exercise Price.

 

(c)           Cashless Exercise.  If the Company shall receive written notice
from the Holder at the time of exercise of this Warrant that the Holder elects
to make a “Cashless Exercise” of this Warrant, the Company shall deliver to the
Holder (without payment by the Holder of any Exercise Price in cash) that number
of Warrant Shares computed using the following formula:

 

2

--------------------------------------------------------------------------------


 

[g361691ko01i001.gif]

 

Where

 

X =          The number of Warrant Shares to be issued to the Holder.

 

Y =          The number of Warrant Shares purchasable under this Warrant (at the
date of such calculation) or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation).

 

A =          The Fair Market Value Per Share.

 

B =          The Exercise Price (as adjusted to the date of such calculations).

 

(d)           Issuance of Shares of Common Stock.  Upon receipt by the Company
of this Warrant at its Principal Office in proper form for exercise, and
accompanied by the Notice of Exercise and payment of the Aggregate Exercise
Price as aforesaid, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that
certificates representing such shares of Common Stock may not then be actually
delivered.  Within 10 Business Days after such surrender of this Warrant,
delivery of the Notice of Exercise and payment of the Aggregate Exercise Price
as aforesaid, the Company shall cause its transfer agent to issue the Warrant
Shares so purchased to the Holder in book-entry format.  Any reference in this
Warrant to the issuance of a certificate or the certificates representing the
Warrant Shares shall also be deemed a reference to the book-entry issuance of
such Warrant Shares.

 

(e)           Fractional Shares.  The Company may, but shall not be required to,
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share.

 

(f)            Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof which has not expired.

 

SECTION 3.        Payment of Taxes.  The Company shall pay all stamp taxes
attributable to the initial issuance of shares or other securities issuable upon
the exercise of this Warrant or issuable pursuant to Section 5 hereof, excluding
any tax or taxes which may be payable because of the transfer involved in the
issuance or delivery of any certificates for shares or other securities issued
or delivered upon exercise of this Warrant in a name other than that of the
Holder.  All transfer taxes payable as a result of such transfer shall be paid
by the Holder at the time of its delivery of the Notice of Exercise or promptly
upon receipt of a written request by the Company for payment.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.        Replacement Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall issue and deliver in exchange and substitution for and upon
cancellation of the mutilated Warrant, or in lieu of and in substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor and representing
an equivalent right or interest.

 

SECTION 5.        Adjustments to the Aggregate Number and the Exercise Price.

 

Under certain conditions, the Aggregate Number and the Exercise Price are
subject to adjustment as set forth in this Section 5.

 

(a)           Adjustments.  The Aggregate Number, the Term B Warrant Share
Amount (as defined below) and the Exercise Price, after taking into
consideration any prior adjustments pursuant to this Section 5, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number, the Term B Warrant Share Amount and the
Exercise Price hereunder.

 

(i)            Stock Dividends; Subdivisions and Combinations.  In case at any
time or from time to time the Company shall:

 

(A)          issue to all holders of its shares of Common Stock a dividend
payable in, or other distribution of, shares of Common Stock (a “Stock
Dividend”);

 

(B)          subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”); or

 

(C)          combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”);

 

then the Aggregate Number and Term B Warrant Share Amount in effect immediately
prior thereto shall be (1) proportionately increased in the case of a Stock
Dividend or a Stock Subdivision and (2) proportionately decreased in the case of
a Stock Combination, and the Exercise Price shall be (1) proportionately
decreased in the case of a Stock Dividend or a Stock Subdivision and (2)
proportionately increased in the case of a Stock Combination.  In the event the
Company shall declare or pay, without consideration, any dividend on the shares
of Common Stock payable in any right to acquire shares of Common Stock for no
consideration, then the Company shall be deemed to have made a Stock Dividend in
an amount of shares equal to the maximum number of shares issuable upon exercise
of such rights to acquire shares of Common Stock.  Any adjustment under this
Section 5(a) shall become effective at the close of business on the date the
Stock Subdivision or Stock Combination becomes effective, or upon the making of
any Stock Dividend.

 

4

--------------------------------------------------------------------------------


 

(ii)           Non-Cash Distributions.  If the Company makes or pays any
distribution on the outstanding shares of Common Stock (and not to the Holders
of the Warrants) payable in securities or property (other than cash) not covered
by Section 5(a)(i) above, then upon exercise or exchange of this Warrant, for
each Warrant Share acquired, Holder shall receive, without additional cost to
Holder, the total number and kind of securities and property which Holder would
have received had Holder owned the Warrant Shares of record as of the date the
dividend or distribution occurred.

 

(iii)          Term B Borrowing.

 

(A)          At any time during the Availability Period (as defined in the
Credit Agreement), if at the time that the Holder delivers a Notice of Exercise
with respect to any or all of the Warrant Shares the Term B Loans (as defined in
the Credit Agreement) have not been extended to the Company or any of its
Affiliates in whole or in part, the Aggregate Number of Warrant Shares for which
this Warrant may be exercised pursuant to such Notice of Exercise shall be
reduced by 86,175 Warrant Shares (the “Term B Warrant Share Amount”); provided,
that such reduction shall not apply to any subsequent Notice of Exercise if, at
the time the Holder delivers such subsequent Notice of Exercise, the Term B
Loans have, in whole or in part, prior to or concurrently with the delivery of
such subsequent Notice of Exercise, been extended to the Company or any of its
Affiliates.

 

(B)          Upon expiration of the Availability Period, if the Term B Loans
have not, in whole or in part, been extended to the Company or any of its
Affiliates, the Aggregate Number shall automatically be reduced by the Term B
Warrant Share Amount.

 

(iv)          Miscellaneous.  The following provisions shall be applicable to
the making of adjustments to the Exercise Price, the Term B Warrant Share Amount
and the Aggregate Number provided above in this Section 5(a):

 

(A)          The sale or other disposition of any issued shares of Common Stock
owned or held by or for the account of the Company or any of its Subsidiaries
shall be deemed an issuance thereof for the purposes of this Section 5(a).

 

(B)          In case of the issuance at any time of any additional shares of
Common Stock or Convertible Securities in payment or satisfaction of any
dividends upon any class of stock other than Common Stock, the Company shall be
deemed to have received for such additional shares of Common Stock or
Convertible Securities a consideration equal to the amount of such dividend so
paid or satisfied.

 

(C)          The adjustments required by the preceding paragraphs of this
Section 5(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Exercise
Price that would otherwise be required shall be made (except in the case of a
Stock Subdivision or Stock

 

5

--------------------------------------------------------------------------------


 

Combination, as provided for in Section 5(a)(i) hereof) unless and until such
adjustment either by itself or with other adjustments not previously made adds
or subtracts at least $0.01 to or from the Exercise Price immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 5(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence.

 

(D)          In computing adjustments under this Section 5(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

 

(E)           If the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive Common Stock or any
Convertible Securities or any warrants, options or other rights to subscribe for
or purchase any additional shares of Common Stock or any Convertible Securities
(whether as a dividend or a distribution or otherwise) and shall, thereafter and
before the distribution to stockholders thereof, legally abandon its plan to pay
or deliver such Common Stock or Convertible Securities or warrants, options or
other rights to subscribe for or purchase additional shares of Common Stock or
any Convertible Securities, then no adjustment shall be required by reason of
the taking of such record.

 

(b)           Reclassification or Reorganization.  In case of any
reclassification, capital reorganization or recapitalization of the Company
(other than as a result of a Stock Dividend, a Stock Subdivision or a Stock
Combination provided for in Section 5(a)) that occurs after the Commencement
Date, then, as a condition of such reclassification, reorganization or
recapitalization, lawful provision shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Holder, so that the Holder shall thereafter have the right at any time prior to
the expiration of this Warrant to purchase, at a total price equal to that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and/or other securities or property (including, if applicable, cash)
receivable in connection with such reclassification, reorganization or
recapitalization by a holder of the same number and type of securities as were
purchasable as Warrant Shares by the Holder immediately prior to such
reclassification, reorganization or recapitalization.  In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that the provisions hereof shall thereafter be applicable with
respect to any shares of stock or other securities or property deliverable upon
exercise hereof, and appropriate adjustments shall be made to the Exercise Price
payable hereunder, provided the Aggregate Exercise Price shall remain the same
(and, for the avoidance of doubt, this Warrant shall be exclusively exercisable
for such shares of stock and/or other securities or property from and after the
consummation of such reclassification or other change in the capital stock of
the Company).

 

(c)           Notices.

 

(i)            Notice of Proposed Actions.  If, while this Warrant is
outstanding,

 

6

--------------------------------------------------------------------------------


 

the Company (A) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock or makes any other
distribution to the holders of its Common Stock, (B) offers to the holders of
its Common Stock (in their capacity as stockholder of the Company) rights to
subscribe for or to purchase any Convertible Securities, rights to acquire
Convertible Securities or Capital Stock or additional shares of Common Stock or
shares of stock of any class or any other securities, warrants, rights or
options, (C) effects any reclassification of its Common Stock, (D) effects any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) enters into any agreement contemplating, or solicits
stockholder approval for, any Change of Control, (F) effects the liquidation,
dissolution or winding up of the Company or (G) effects any other action which
would require an adjustment under this Section 5, then in each such case the
Company shall give to the Holder written notice of such proposed action, which
shall specify the proposed date on which a record is to be taken for the
purposes of such stock dividend, distribution, or rights or the proposed date on
which such reclassification, reorganization, Change of Control, liquidation,
dissolution, winding up or other transaction, is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, or the proposed date on which the transfer of Common Stock is to occur,
and shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Common Stock. Such notice
shall be so given in the case of any action covered by clause (A) or (B) above
at least 20 calendar days prior to the record date for determining holders of
the Common Stock for purposes of such action and, in the case of any other such
action, at least 20 calendar days prior to the earlier of the date of the taking
of such proposed action or the date of participation therein by the holders of
Common Stock.

 

(ii)           Adjustment Notice.  Whenever the Exercise Price, the Term B
Warrant Share Amount and/or the Aggregate Number is to be adjusted pursuant to
this Section 5, unless otherwise agreed by the Holder, the Company shall
promptly (and in any event within 10 Business Days after the event requiring the
adjustment) prepare and deliver to the Holder a notice from the Company, setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment is to be calculated.

 

(d)           Treatment of Warrant upon a Change of Control.

 

(i)    In the event of a Change of Control in which the consideration to be
received by the Company’s stockholders consists solely of cash, solely of
Marketable Securities or a combination of cash and Marketable Securities (a
“Cash/Public Change of Control”), if this Warrant is outstanding immediately
prior to such Cash/Public Change of Control then (A) if the Fair Market Value
Per Share is greater than the then applicable Exercise Price, this Warrant shall
be automatically exchanged without exercise for the same amount and kind of
securities, cash or property as the Holder would have been entitled to receive
upon the occurrence of such Cash/Public Change of Control if this Warrant had
been exercised in full pursuant to Section 2(c) hereof, immediately prior to
such Cash/Public Change of Control, and (B) if the Fair Market Value Per Share
is less than or equal to the then applicable Exercise Price, this Warrant will
expire immediately prior to the consummation of such Change of Control.  In the
event of a Cash/Public Change of Control as set forth in Section 5(d)(i)(A), the
Company shall pay or

 

7

--------------------------------------------------------------------------------


 

deliver to the Holder the securities, cash or property contemplated in
Section 5(d)(i)(A) promptly following the consummation of the Cash/Public Change
of Control.

 

(ii)   If, at any time while this Warrant is outstanding, the Company
consummates a Change of Control that is not a Cash/Public Change of Control,
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Change of
Control if it had been, immediately prior to such Change of Control, a holder of
the number of Warrant Shares then issuable upon exercise in full of this Warrant
(the “Alternate Consideration”). The Company shall not affect any such Change of
Control unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the Holder may be entitled to
purchase, and the other obligations under this Warrant.

 

(iii)  For the avoidance of doubt, if the Company consummates a Change of
Control at a time prior to the extension of the Term B Loans, in whole or in
part, to the Company or any of its Affiliates, any assumed exercise or exchange
of this Warrant pursuant to this Section 5(d) shall exclude the Term B Warrant
Share Amount.

 

SECTION 6.        No Dilution or Impairment.  Without limiting the generality of
the foregoing and notwithstanding any other provision of this Warrant to the
contrary (including by way of implication), the Company (a) will not increase
the par value of any shares of Common Stock receivable on the exercise of this
Warrant above the amount payable therefor on such exercise and (b) will take all
such action as may be necessary so that the Company may validly and legally
issue fully paid and non-assessable shares of Common Stock upon the exercise of
this Warrant.

 

SECTION 7.        Transfers of the Warrant Securities.

 

(a)           Generally.  Subject to compliance with applicable federal and
state securities laws and the restrictions set forth in this Section 7, the
Holder may transfer this Warrant and the Warrant Shares in whole or in part to
any Person, and, upon the reasonable request of the Holder, the Company agrees
that it shall use commercially reasonable efforts to promptly assist the Holder
in making any such transfer in compliance with any applicable federal and state
securities laws.  This Warrant has not been, and the Warrant Shares at the time
of their issuance may not be, registered under the Securities Act.  For a
transfer of this Warrant as an entirety by Holder, upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B duly completed and executed on behalf of the
Holder, the Company shall issue a new Warrant of the same denomination to the
assignee.  For a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Holder, the Company shall
issue a new Warrant to the assignee, in such denomination as shall be requested
by the Holder, and shall issue to the Holder a new Warrant covering the number
of shares in respect of which this Warrant shall not have been transferred.

 

8

--------------------------------------------------------------------------------


 

(b)           Representation by the Holder. The Holder, by accepting this
Warrant, represents and warrants to the Company as follows:

 

(i)    this Warrant has been acquired and the Warrant Shares will be acquired
for the account of the Holder for investment purposes for its own account and
not with a view to or for sale in connection with any distribution or reselling
thereof; and the Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof;

 

(ii)   the Holder is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D under the Securities Act;

 

(iii)  the Holder is experienced in evaluating and investing in companies
engaged in businesses similar to that of the Company;

 

(iv)  the Holder understands that investment in the Warrant (and any Warrant
Shares it acquires) involves substantial risks and it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company and it is able to bear the
economic risk of that investment;

 

(v)   prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Holder shall furnish to the Company
such customary certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement; and

 

(vi)  the Holder understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(c)           Transfer Restrictions.

 

(i)            Subject to compliance with applicable federal and state
securities laws and Section 7 hereof, this Warrant (or any warrants represented
hereby) may only be sold or transferred, in whole or in part, (A) pursuant to an
effective registration statement covering the re-sale by the Holder of this
Warrant under the Securities Act or (B) pursuant to a private placement
exemption from registration under the Securities Act and, subject to Section 18
hereof, upon the delivery to the Company of a customary opinion of legal counsel
(which may rely on customary certificates and representations) stating that

 

9

--------------------------------------------------------------------------------


 

such registration is not required under the Securities Act.  This Warrant (or
any warrants represented hereby) sold pursuant to an effective registration
statement under the Securities Act shall not bear a restrictive legend as set
forth in this Warrant or pursuant to this clause.

 

(ii)           Any Warrants Shares may only be sold or transferred (A) pursuant
to an effective registration statement under the Securities Act or (B) pursuant
to an exemption from registration under the Securities Act and, subject to
Section 18 hereof, upon the delivery to the Company of a customary opinion of
legal counsel (which may rely on customary certificates and representations)
stating that such registration is not required under the Securities Act.  The
Holder acknowledges that the Company may place a restrictive legend on any
Warrant Shares issued upon exercise in order to comply with applicable
securities laws, unless such Warrant Shares are otherwise freely tradable under
Rule 144 of the Securities Act.

 

(d)           Registration Rights.  The Company agrees that it shall notify the
Holder in writing at least fifteen (15) Business Days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company and excluding, without limitation, any Special Registration Statement)
that would be filed before the date that is six (6) months from the Commencement
Date, and will afford each such Holder an opportunity to include in such
registration statement all or part of the Warrant Shares. Each Holder desiring
to include in any such registration statement all or any part of the Warrant
Shares held by it shall, within seven (7) Business Days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Warrant Shares by
such Holder. If a Holder decides not to include any portion of its Warrant
Shares in any registration statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Warrant
Shares in any subsequent registration statement or registration statements as
may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein.

 

SECTION 8.        Covenants.

 

The Company hereby covenants to the Holder that so long as the Holder holds this
Warrant:

 

(a)           Validly Issued Shares.  All shares of Common Stock that may be
issued upon exercise of this Warrant, assuming full payment of the Aggregate
Exercise Price (including those issued pursuant to Section 5 hereof) shall, upon
delivery by the Company, be duly authorized and validly issued, fully paid and
nonassessable, free from all stamp taxes, liens and charges with respect to the
issue or delivery thereof and otherwise free of all other security interests,
encumbrances and claims (other than security interests, encumbrances and claims
to which the Holder is subject prior to or upon the issuance of the applicable
Warrant Shares, restrictions under applicable federal and/or state securities
laws and other transfer restrictions described herein).

 

(b)           Reservation of Shares.  The Company shall at all times reserve and
keep available

 

10

--------------------------------------------------------------------------------


 

out of the aggregate of its authorized but unissued shares, free of preemptive
rights, such number of its duly authorized shares of Common Stock as shall be
sufficient to enable the Company to issue Common Stock upon exercise of this
Warrant.

 

(c)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock reserved or to be reserved for the
purpose of the exercise of this Warrant, or any shares or other securities
reserved or to be reserved for the purpose of issuance pursuant to Section 5
hereof, require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant, then
the Company covenants that it will, at its sole expense, secure such
registration or approval, as the case may be (including but not limited to
approvals or expirations of waiting periods required under the Hart Scott Rodino
Antitrust Improvements Act).

 

(d)           No Effect Upon Lending Relationship.  Notwithstanding anything
herein to the contrary, nothing contained in this Warrant shall affect, limit or
impair the rights and remedies of the Holder or any of its Affiliates in its
capacity as a lender to the Company pursuant to any agreement under which the
Company has borrowed money from the Holder or any of its Affiliates.  Without
limiting the generality of the foregoing, the Holder, for itself or in any
capacity with respect to any of its Affiliates in exercising its or its
Affiliates’ respective rights as a lender, including making its decision on
whether to foreclose on any collateral security, will have no duty to consider
(i) its status or the status of any of its Affiliates as a direct or indirect
equity holder of the Company, (ii) the equity of the Company or (iii) any duty
it may have to any other direct or indirect equity holder of the Company, except
as may be required under the Credit Agreement or by commercial law applicable to
creditors generally.

 

(e)           Listing of the Warrant Shares.  To the extent applicable, the
Company shall promptly secure the listing of the Warrant Shares on the Principal
Market after such time as the Warrant Shares are no longer required to contain
the legend provided in Section 7, and provide to the Holder evidence of such
listing.

 

(f)            Compliance with Rule 144.  The Company shall timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as the Holder owns any Warrant
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Holder and make publicly available in
accordance with Rule 144 such information as is required for the Holder to sell
Warrant Securities under Rule 144.  So long as the Warrant Securities are not
registered under an effective registration statement, the Company further
covenants that it will take such further action as the Holder may reasonably
request and is within the Company’s control, all to the extent required from
time to time to enable the Holder to sell such Warrant Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

 

(g)           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act)

 

11

--------------------------------------------------------------------------------


 

that would be integrated with the offer or sale of this Warrant in a manner that
would require the registration under the Securities Act of the sale of this
Warrant to the Holder.

 

SECTION 9.        Representations and Warranties by the Company. The Company
represents and warrants to the Holder that as of the Commencement Date:

 

(a)           The Company has the requisite power and authority to execute,
deliver and perform its obligations under this Warrant.  The execution, delivery
and performance by the Company of this Warrant has been duly authorized by all
necessary corporate action, and does not (i) contravene the terms of the
Company’ s certificate of incorporation or bylaws, (ii) in any material respect,
conflict with or result in any breach or contravention of, or the creation of
any lien under, or require any payment to be made under (x) any Contractual
Obligation to which the Company is a party, or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Company is subject.  No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required upon (or prior to) the execution, delivery or
performance by, or enforcement against, the Company of this Warrant other than
those that have already been obtained and are in full force and effect.  This
Warrant has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to general principles of equity.

 

(b)           The Company meets the applicable requirements for the use of
Form S-3 under the Securities Act to register securities of the Company.

 

(c)           Assuming the accuracy of the representations made by the Holder
herein, the offer and sale by the Company of this Warrant are not required to be
registered pursuant to the provisions of Section 5 of the Securities Act.

 

SECTION 10.      Equitable Relief.  Each of the Company and the Holder
acknowledges that a breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach by such party of any such obligations, the other party hereto
shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief
without posting bond or other security.

 

SECTION 11. Stockholder Rights.  Until the exercise of this Warrant or any
portion of this Warrant, the Holder shall not have, nor exercise, any rights as
a stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company).

 

SECTION 12.      Definitions.

 

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  Capitalized terms not appearing below
and not otherwise defined herein shall have the meaning ascribed to them in the
Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

“Affiliate” has the meaning set forth in the Credit Agreement.

 

“Aggregate Exercise Price” has the meaning set forth in Section 2(a).

 

“Aggregate Number” has the meaning set forth in the Preamble.

 

“Availability Period” has the meaning set forth in the Credit Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of New York.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Change of Control” has the meaning set forth in the Credit Agreement.

 

“Commencement Date” has the meaning set forth in the Preamble.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act or the Exchange Act.

 

“Common Stock” includes (a) such Common Stock, as defined in the Preamble,
(b) any other class of Capital Stock hereafter authorized having the right to
share in distributions either of earnings or assets without limit as to amount
or percentage or (c) any other Capital Stock into which such Common Stock is
reclassified or reconstituted.

 

“Company” has the meaning set forth in the Preamble.

 

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities (including, but not limited to, options and warrants) which are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the onset of a specified date or the happening
of a specified event.

 

“Credit Agreement” has the meaning set forth in the Preamble.

 

“Date of Determination” means any date of a Notice of Exercise.

 

13

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Exercise Amount” has the meaning set forth in Section 2(a).

 

“Exercise Price” has the meaning set forth in the Preamble.

 

“Expiration Date” has the meaning set forth in the Preamble.

 

“Fair Market Value Per Share” mean (as of immediately before the Date of
Determination) (a) the last reported sale price or, if there are no sales, the
last reported bid price, of the Common Stock on the Business Day prior to the
date of measurement on the Nasdaq Global Select Market as reported by Bloomberg
Financial Markets (or a comparable reporting service of national reputation
selected by the Company and reasonably acceptable to the holder if Bloomberg
Financial Markets is not then reporting sales prices of the Common Stock)
(collectively, “Bloomberg”) or (b) or if the foregoing does not apply, the last
sales price of the Common Stock in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, or, if
there are no sales, the last reported bid price of the Common Stock as reported
by Bloomberg or, if fair market value cannot be calculated as of such date on
either of the foregoing bases, the price determined in good faith by the
Company’s board of directors.

 

“Governmental Authority” has the meaning set forth in the Credit Agreement.

 

“Holder” has the meaning set forth in the Preamble.

 

“Marketable Securities” means securities meeting all of the following
requirements: (a) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act, and
is then current in its filing of all required reports and other information
under the Securities Act and the Exchange Act; (b) the class and series of
shares or other security of the issuer that would be received by the Holder in
connection with the Change of Control were the Holder to exercise this Warrant
on or prior to the closing thereof is then traded or quoted on a nationally
recognized securities exchange, inter-dealer quotation system or
over-the-counter market, and (c) following the closing of such Change of
Control, the Holder would not be restricted from publicly re-selling all of the
issuer’s shares and/or other securities that would be received by the Holder in
such Change of Control were the Holder to exercise or convert this Warrant in
full on or prior to the closing of such Change of Control, except to the extent
that any such restriction (i) arises solely under federal or state securities
laws, rules or regulations, (ii) does not extend beyond six months from the
closing of such Change of Control or (iii) relates to the Holder’s status as an
affiliate of such issuer prior to such Change of Control.

 

“Notice of Exercise” has the meaning set forth in Section 2(a).

 

“Person” has the meaning set forth in the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

“Principal Market” initially means the Nasdaq Global Market and any successor
exchange thereto and shall also include the Nasdaq Global Select Market, the
Nasdaq Capital Market, New York Stock Exchange, Inc., the American Stock
Exchange or the OTC Bulletin Board, whichever is at the time the principal
trading exchange or market for the Common Stock, based upon share volume.

 

“Principal Office” means the Company’s principal office as set forth in
Section 17 hereof or such other principal office of the Company in the United
States of America the address of which first shall have been set forth in a
notice to the Holder.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Special Registration Statement” means (a) a registration statement relating to
any employee benefit plan or (b) with respect to any corporate reorganization or
transaction under Rule 145 of the Securities Act, any registration statements
related to the issuance or resale of securities issued in such a transaction or
(c) a registration related to stock issued upon conversion of debt securities or
(d) any registration statement filed under Rule 462(b) promulgated under the
Securities Act.

 

“Stock Combination” has the meaning set forth in Section 5(a)(i)(C).

 

“Stock Dividend” has the meaning set forth in Section 5(a)(i)(A).

 

“Stock Subdivision” has the meaning set forth in Section 5(a)(i)(B).

 

“Term B Warrant Share Amount” has the meaning set forth in Section 5(a)(iii)(A).

 

“Warrant” has the meaning set forth in the Preamble.

 

“Warrant Securities” means this Warrant and the Warrant Shares, collectively.

 

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification or in connection with any
merger, consolidation, recapitalization, or other reorganization affecting the
Company’s Capital Stock.

 

SECTION 13.      Survival of Provisions.  Upon the full exercise by the Holder
of its rights to purchase Common Stock under this Warrant, all of the provisions
of this Warrant shall terminate (other than the provisions of Sections 7, 8 and
Section 11 through 24 of this Warrant which shall expressly survive such
exercise until the Expiration Date) until such time as

 

15

--------------------------------------------------------------------------------


 

the Holder no longer holds any Warrant Shares.

 

SECTION 14.      Waivers, Delays, Omissions and Indulgences.  It is agreed that
no waiver, delay or omission to exercise any right, power or remedy accruing to
the Holder upon any breach or default of the Company under this Warrant shall
impair any such right, power or remedy, nor, unless explicitly stated in
writing, shall it be construed to be a waiver of any such breach or default, or
any acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor, unless explicitly stated in writing, shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character on the Holder’s part of any
breach or default under this Warrant, or any waiver on the Holder’s part of any
provisions or conditions of this Warrant must be in writing and that all
remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.

 

SECTION 15.      Rights of Transferees.  Subject to Section 7, the rights
granted to the Holder hereunder of this Warrant shall pass to and inure to the
benefit of all subsequent transferees of all or any portion of this Warrant
(provided that the Holder and any transferee shall hold such rights in
proportion to their respective ownership of this Warrant and the Warrant Shares)
until extinguished pursuant to the terms hereof.

 

SECTION 16.      Captions.  The titles and captions of the Sections and other
provisions of this Warrant are for convenience of reference only and are not to
be considered in construing this Warrant.

 

SECTION 17.      Notices.  All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be by
shall be deemed delivered and effective (a) when given personally, (b) on the
third Business Day after being mailed by first-class registered or certified
mail, postage prepaid, (c) upon actual receipt if given by electronic mail and
such receipt is confirmed in writing by the recipient or is verified by
electronic means, or (d) on the first Business Day following delivery to a
reliable overnight courier service, courier fee prepaid, in any case at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such Holder from time to time in accordance
with the provisions of this Section 17. All notices to Holder shall be addressed
as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:

 

(a)           if to the Company:

 

100 Beaver Street

Suite 201

Waltham, MA 02453

Attention: Mary Reumuth, Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Lia Der Marderosian

 

(b)           if to the Holder:

 

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention:  Laurent Hermouet

 

with copy to:

 

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention:  Andrew Hyman

 

with a copy to:

 

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, NC  28202

Attention: Tripp Monroe

 

SECTION 18.      Successors and Assigns.  This Warrant shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, provided that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder.  The Company shall not require the Holder to provide an
opinion of counsel if the transfer is to an affiliate of the Holder; provided,
that any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act and the Holder and such transferee each
comply in all respects with the other transfer procedures set forth in Section 7
hereof, as applicable.

 

SECTION 19.      Amendments.  Neither this Warrant nor any term hereof may be
amended, changed, waived, discharged or terminated without the prior written
consent of the Holder and the Company to such action.

 

SECTION 20.      Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

SECTION 21.      GOVERNING LAW.  THIS WARRANT AND ANY CLAIMS,

 

17

--------------------------------------------------------------------------------


 

CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS WARRANT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS
OF LAW OR PRINCIPLES THEREOF.

 

SECTION 22.      Entire Agreement.  This Warrant and the Credit Agreement are
intended by the parties as a final expression of their agreement and are
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

 

SECTION 23.      Rules of Construction.  Unless the context otherwise requires
“or” is not exclusive, and references to sections or subsections refer to
sections or subsections of this Warrant.  All pronouns and any variations
thereof refer to the masculine, feminine or neuter, singular or plural, as the
context may require.

 

[Remainder of Page Intentionally Omitted.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by a duly authorized officer as of the date first
written above.

 

 

 

 

KALA PHARMACEUTICALS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Reumuth

 

 

 

 

 

 

Name:

Mary Reumuth

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Accepted and agreed,

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

 

 

Name:

Andrew C. Hyman

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Warrant No. 2018-1]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:          Kala Pharmaceuticals, Inc.

 

 

1.             The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to            
shares of Common Stock (the “Exercise Amount”).  Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.

 

2.             The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment):

 

o Exercise for Cash

o Cashless Exercise

 

3.             Please issue a certificate or certificates representing the
shares issuable in respect hereof under the terms of the attached Warrant, as
follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such certificate or certificates to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

4.             The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment purposes and not with
a view to, or for resale in connection with, the distribution thereof and that
the undersigned has no present intention of distributing or reselling such
shares.

 

5.             The undersigned represents that, as of the date hereof, the
undersigned (together with the undersigned’s affiliates, and any other persons
acting as a group together with the undersigned or any of the undersigned’s
affiliates) owns                shares of Common Stock (as such ownership is
calculated pursuant to the rules of the Nasdaq Global Select Market).

 

6.             If the Exercise Amount is less than all of the shares of Common
Stock purchasable hereunder, please issue a new warrant representing the
remaining balance of such shares, as follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such warrant to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

(Signature)

 

 

 

(Date)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notice of Assignment

 

NOTICE OF ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the Holder (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Kala
Pharmaceuticals, Inc. (the “Company”) covered thereby set forth below, to the
following “Assignee” and, in connection with such transfer, represents and
warrants to the Company that the transfer is in compliance with Section 7 of the
Warrant and applicable federal and state securities laws:

 

NAME OF ASSIGNEE

 

ADDRESS/FAX NUMBER

 

 

 

 

 

 

Number of shares:

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

ASSIGNEE ACKNOWLEDGMENT

 

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 7
thereof.

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------